Case 3:16-cr-00516-JJZ Document 1657 Filed 03/16/21                Page 1 of 1 PageID 16635




                             IN THE UNITED STATES DISTRJCT COURT
                              FOR THE NORTHERN DISTRICT OF TcYfJ5
                                       J)A-11~5 . DIVISION


     United States,                                   Case No. 16 CR 5 16-4

                                   Plaintiff,         DEFENDANT ACKNOWLEDGES
                      -vs-                            CERTAIN APPEAL RIGHTS

     Wilton McPherson Burt (4),                       JUDGE JACK ZOUHARY

                                   Defendant.


          You can appeal your conviction if you believe the jury verdict or court rulings were somehow

     unlawful or if there was some other fundamental defect in your proceedings.

          You also have the statutory right to appeal your Sentence under certain circumstances,

     particularly if you think your Sentence is contrary to law.

          Your Notice of Appeal must be fi led within fourteen (14) days of Judgment being entered in

     this case. Your lawyer will stay on this case untiI a decision is made whether to appeal.

                                                     ***
          I have reviewed and understand my appeal rights .

            .l, . \\o . LCY2 \
     Date:- - - - -- - - - - --


                                                         Defendant
